Name: 97/464/EC: Commission Decision of 27 June 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20 (2) of Council Directive 89/106/EEC as regards waste water engineering products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  environmental policy;  building and public works
 Date Published: 1997-07-25

 25.7.1997 EN Official Journal of the European Union L 198/33 COMMISSION DECISION of 27 June 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20 (2) of Council Directive 89/106/EEC as regards waste water engineering products (Text with EEA relevance) (97/464/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), as amended by Directive 93/68/EEC (2), and in particular Article 13 (4) thereof, Whereas the Commission is required to select, as between the two procedures in accordance with Article 13 (3) of Directive 89/106/EEC for attesting the conformity of a product, the least onerous possible procedure consistent with safety; whereas this means that it is necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13 (4), the intervention of an approved certification body is required for that purpose; Whereas Article 13 (4) requires that the procedure thus determined must be indicated in the mandates and in the technical specifications; whereas, therefore, it is desirable to define the concept of products or family of products as used in the mandates and in the technical specifications; Whereas the two procedures provided for in Article 13 (3) are described in detail in Annex III to Directive 89/106/EEC; whereas it is necessary therefore to specify clearly the methods by which the two procedures must be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems; Whereas the procedure referred to in point (a) of Article 13 (3) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of Section 2 of Annex III, and the procedure referred to in point (b) of Article 13 (3) corresponds to the systems set out in point (i) of Section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of Section 2 of Annex III; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The products set out in Annex I shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself. Article 2 The procedure for attesting conformity as set out in Annex II shall be indicated in mandates for harmonized standards. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 June 1997. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 40, 11. 2. 1989, p. 12. (2) OJ No L 220, 30. 8. 1993, p. 1. ANNEX I Waste water engineering products inside buildings Back-flow devices: air admittance valve ventilating pipework. Kits for waste water pumping station and effluent lifting plants. Waste water engineering products outside buildings Kits and elements for waste water treatment plants and on-site treatment equipment. Septic tanks. Prefabricated drainage channel. Manholes and inspection chambers. Covers, step irons, ladders and handrail for manholes and inspection chambers, gully tops. Separators. ANNEX II PRODUCT FAMILY WASTE WATER ENGINEERING PRODUCTS INSIDE BUILDINGS (1/2) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec is requested to specify the following system(s) of attestation of conformity in the relevant harmonized standard(s): Product Intended use Level or class Attestation of conformity system Back-flow devices: air admittance valve ventilating pipework For use inside buildings 4 (1) The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2.1 of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. PRODUCT FAMILY WASTE WATER ENGINEERING PRODUCTS INSIDE BUILDINGS (2/2) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec is requested to specify the following system(s) of attestation of conformity in the relevant harmonized standard(s): Product(s) Intended use(s) Level(s) or class(es) Attestation of conformity system(s) Kits for waste water pumping station and effluent lifting plants For use inside building 3 (2) The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2.1 of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. PRODUCT FAMILY WASTE WATER ENGINEERING PRODUCTS OUTSIDE BUILDINGS (1/3) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec is requested to specify the following system(s) of attestation of conformity in the relevant harmonized standard(s): Product(s) Intended use(s) Level(s) or class(es) Attestation of conformity system(s) Kits and elements for waste water treatment plants and on-site treatment equipment  Septic tanks To be used outside buildings, for rain water, faecal and organic effluents 3 (3) The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2.1 of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. PRODUCT FAMILY WASTE WATER ENGINEERING PRODUCTS OUTSIDE BUILDINGS (2/3) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec is requested to specify the following system(s) of attestation of conformity in the relevant harmonized standard(s): Product(s) Intended use(s) Level(s) or class(es) Attestation of conformity system(s) Prefabricated drainage channel To be used outside buildings, for waste water from buildings and civil engineering works including roads 3 (4) The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2.1 of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. PRODUCT FAMILY WASTE WATER ENGINEERING PRODUCTS OUTSIDE BUILDINGS (3/3) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec is requested to specify the following system(s) of attestation of conformity in the relevant harmonized standard(s): Product(s) Intended use(s) Level(s) or class(es) Attestation of conformity system(s) Manholes and inspection chambers Covers, step irons, ladders and handrail for manholes and inspection chambers, gully tops To be used on carriageways, parking areas, hard shoulders and outside buildings 4 (5) Separators For waste water/sewage from buildings and civil engineering works including roads 4 (5) The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2.1 of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. (1) System 4: See Annex III point 2 (ii) to Directive 89/106/EEC, third possibility. (2) System 3: See Annex III point 2 (ii) to Directive 89/106/EEC, second possibility. (3) System 3: See Annex III point 2 (ii) to Directive 89/106/EEC, second possibility. (4) System 3: See Annex III point 2 (ii) of Directive 89/106/EEC, second possibility. (5) System 4: See Annex III point 2 (ii) to Directive 89/106/EEC, third possibility.